Case 1:17-cv-00331-KAJ Document 284 Filed 09/30/19 Page 1 of 2 PageID #: 13417




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

ROUTE1 INC.,

         Plaintiff/Counterclaim Defendant,

              v.                                C.A. No. 17-331-KAJ

AIRWATCH LLC and VMWARE, INC.,

         Defendants/Counterclaim Plaintiffs.


     JOINT STIPULATION OF DISMISSAL UNDER FED. R. CIV. P. 41(a)(1)(A)(ii)

       IT IS HEREBY STIPULATED by the parties, through their respective counsel and

subject to the approval of the Court, that in light of the Court’s Memorandum Opinion granting

summary judgment of non-infringement of U.S. Patent No. 7,814,216 in favor of Defendants

AirWatch LLC and VMware, Inc. (D.I. 274), Defendants’ counterclaims are hereby dismissed

without prejudice under Rule 41(a)(1)(A)(ii).



HEYMAN ENERIO                                   YOUNG CONAWAY STARGATT
GATTUSO & HIRZEL LLP                             & TAYLOR, LLP

 /s/ Dominick T. Gattuso                        /s/ Anne Shea Gaza
Dominick T. Gattuso (#3630)                     Elena C. Norman (#4780)
300 Delaware Avenue                             Anne Shea Gaza (#4093)
Suite 200                                       Samantha G. Wilson (#5816)
Wilmington, DE 19801                            Rodney Square
(302) 472-7300                                  1000 North King Street
dgattuso@hegh.law                               Wilmington, DE 19801
                                                (302) 571-6600
Attorneys for Route1 Inc.                       enorman@ycst.com
                                                agaza@ycst.com
Dated: September 30, 2019                       swilson@ycst.com

                                                Attorneys for Defendants
Case 1:17-cv-00331-KAJ Document 284 Filed 09/30/19 Page 2 of 2 PageID #: 13418




IT IS SO ORDERED, this ______ day of ________________, 2019.




                               ____________________________________________
                               THE HONORABLE KENT A. JORDAN
                               UNITED STATES CIRCUIT JUDGE
                               SITTING BY DESIGNATION




01:25280452.1




                                        2
